Citation Nr: 0114179	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-24 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim that the character of his discharge is 
not a bar to VA benefits.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran had service from July 1965 to September 1969.  
This matter comes to the Board of Veterans' Appeals (Board or 
BVA) on appeal from an April 2000 decision by the RO in North 
Little Rock, Arkansas.

By a decision entered in October 1997, the Board determined 
that the character of the veteran's discharge was a bar to VA 
benefits.  That decision was final when entered.  See 
38 C.F.R. § 20.1100 (2000).  Consequently, the question must 
now be addressed whether new and material evidence has been 
received to reopen the matter.  See 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); D'Amico 
v. West, 209 F.3d 1322 (Fed. Cir. 2000); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).


REMAND

On a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in January 2001, the veteran checked a box indicating that he 
wanted "a BVA hearing at a local VA office before a member, 
or members, of the BVA."  Because he has not yet been 
afforded an opportunity for such a hearing, a remand is 
required.  38 C.F.R. §§ 19.9, 20.700(a), 20.703 (2000).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	The RO should schedule a hearing before 
a member of the Board at the RO.  The 
veteran and his attorney should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2000).

After the veteran and his attorney have been given an 
opportunity to appear at the Board hearing, the claims folder 
should be returned to the Board for further appellate review.  
No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


